DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed October 25, 2021, have been considered.
Allowable Subject Matter
	Claims 2-10 are allowed.
	The following is an examiner’s statement of reasons for allowance: the present
application relates in general to a tank for storing liquid supplied to a liquid consuming device,
the tank including a casing with an inlet port, an outflow port, an atmosphere open port, a first
film, a second film, and a labyrinth channel.
	The cited art, U.S. Patent Pub. 2009/0102903 (“Nishihara”), discloses a similar tank for
storing liquid supplied to a liquid consuming device, also having the tank including a casing with
an inlet port, an outflow port, an atmosphere open port, a first film, a second film, and a labyrinth
channel. However, the cited art does not appear to explicitly disclose or suggest the labyrinth
channel also opened to atmosphere via the atmosphere open port. Thus, the specific structure of
the casing is not provided by the cited art.
	Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853